Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Regency Rehabilitation Center,
(CCN: 14-5237),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-16-313
Decision No. CR4635
Date: June 17, 2016
DECISION

The request for hearing of Petitioner, Regency Rehabilitation Center, is dismissed
pursuant to 42 C.F.R. § 498.70(b), as Petitioner has no right to a hearing.

I. Background

On December 23, 2015, the Illinois Department of Public Health (the state agency)
notified Petitioner that a December 16, 2015 survey found that Petitioner was not in
substantial compliance with federal participation requirements. The state agency
required that a plan of correction be filed within ten days. The state agency advised
Petitioner that, if Petitioner did not correct all alleged deficiencies, it would impose or
propose to CMS certain enforcement remedies. The state agency also advised Petitioner
that a mandatory denial of payments would be triggered if Petitioner did not achieve
substantial compliance within three months and Petitioner’s participation in Medicare and
Medicaid would be terminated if Petitioner did not achieve substantial compliance within
six months. Centers for Medicare & Medicaid Services (CMS) Exhibit (Ex.) 1.
On February 12, 2016, Petitioner filed a request for hearing before an administrative law
judge (ALJ) based on the December 23, 2015 state agency notice. The case was assigned
to me for hearing and decision and an Acknowledgement and Prehearing Order
(Prehearing Order) was issued on February 19, 2016.

CMS notified Petitioner by letter dated February 18, 2016, that the state agency had
conducted a revisit survey and found that Petitioner returned to substantial compliance on
December 29, 2015. CMS advised Petitioner that no enforcement remedies would be
imposed because Petitioner returned to substantial compliance. CMS Ex. 2.

On March 18, 2016, CMS filed a motion to dismiss (CMS Motion) the request for
hearing with CMS exhibits | through 3 and a motion to stay further proceedings pending
my ruling. On March 21, 2016, I ordered a stay pending my ruling on the motion to
dismiss. Petitioner responded to the motion to dismiss on April 7, 2016 (P. Opp.) and
filed Petitioner exhibits (P. Exs.) | through 3. CMS Exs. 1 and 2 reflect the procedural
history of this case and are admitted and considered for that purpose. CMS Ex. 3 and

P. Exs. | through 3 are not admitted as evidence as they are not relevant to the issue of
whether or not Petitioner has a right to a hearing, which is the dispositive issue.

II. Findings of Fact, Conclusions of Law, and Discussion

My conclusions of law are set forth in bold followed by my findings of fact and
discussion.

A. No enforcement remedies were imposed in this case and,
therefore, Petitioner has no right to a hearing before an ALJ.

B. [have no jurisdiction or authority to review alleged deficiencies
from a survey absent enforcement remedies based upon those
deficiencies.

C. Dismissal of Petitioner’s request for hearing pursuant to 42 C.F.R.
§ 498.70(b) is required because Petitioner has no right to a hearing.

1. Pertinent Fact

Petitioner was subject to a survey by the state agency on December 16, 2015. The survey
found Petitioner was not in substantial compliance with program participation
requirements. The state agency notified Petitioner of the survey findings on December
23, 2015, and threatened imposition of enforcement remedies if Petitioner did not return
to substantial compliance. CMS Ex. 1. CMS notified Petitioner on February 18, 2016,
that a revisit survey determined that Petitioner returned to substantial compliance on
December 29, 2015, and that no enforcement remedies would be imposed. CMS Ex. 2.
Neither CMS nor the state agency imposed any of the available enforcement remedies
listed in 42 C.F.R. § 488.406. Although the state agency requested that Petitioner file a
plan of correction, the state agency did not impose a “directed plan of correction” under
42 CFR. § 488.406(a)(7) as such a plan is described by 42 C.F.R. § 488.424.

2. Analysis

CMS argues in its motion to dismiss that no remedy was imposed; that Petitioner has no
right to a hearing; and that dismissal of the request for hearing is required. CMS cites
Columbus Park Nursing & Rehabilitation Center, DAB CR2037 (2009), aff'd, DAB No.
2316 (2010) in support of its position. Petitioner does not deny that no enforcement
remedies specifically listed in 42 C.F.R. § 488.406 were imposed. Petitioner argues it
should be granted a hearing even though no enforcement remedy was imposed because:
(1) the citation of deficiency was based on “the improper conclusion that the facility
provided substandard care” and Petitioner has no opportunity to challenge that
conclusion; (2) citing the deficiency at a scope and severity level of “G,” which
represents actual harm, is effectively an alternative remedy that “amounts to an adverse
action and significant interference with a property right” due to the impact upon
Petitioner’s rating under the CMS Five-Star Quality Rating System (Five-Star Rating)
and the impact of that rating upon future business; (3) citation of a deficiency without
granting Petitioner a hearing deprives Petitioner of its Constitutional right of due process
and is inconsistent with notions of fundamental fairness; and (4) permitting the state
agency or CMS to cite a deficiency without granting Petitioner the opportunity to
challenge the citation encourages error and abuse of the survey process. P. Opp.

I conclude that neither the Act nor the regulations grant Petitioner a right to a hearing
before an ALJ when no enforcement remedy is imposed. A long-term care facility, such
as Petitioner, does not have a right to a hearing to challenge every action by CMS with
which it disagrees. Only certain actions by CMS or its delegates, such as the state agency
in this case, trigger hearing rights. In general, a participating long-term care facility will
have a right to a hearing if CMS makes an initial determination to impose an enforcement
remedy against that facility. 42 C.F.R. § 498.3(b)(13). The possible remedies that CMS
might impose against a facility are specified at 42 C.F.R. § 488.406(a). No right toa
hearing exists pursuant to 42 C.F.R. § 498.3(b)(13), unless CMS determines to impose —
and actually imposes — one of the specified remedies. 42 C.F.R. § 488.408(g) (‘facility
may appeal a certification of noncompliance leading to an enforcement remedy”);
Columbus Park, DAB No. 2316 at 6; Fountain Lake Health & Rehab., Inc., DAB No.
1985 (2005); The Lutheran Home — Caledonia, DAB CR674, aff'd, DAB No. 1753
(2000); Schowalter Villa, DAB CR568, aff'd, DAB No. 1688 (1999); Arcadia Acres,
Inc., DAB CR424, aff’d, DAB No. 1607 (1997); Twin Pines Nursing & Rehab. Ctr.,
DAB CR1601 (2007). The Secretary of Health and Human Services (Secretary)
specifically rejected a proposal to grant hearing rights for deficiency findings that were
made without the imposition of remedies. 59 Fed. Reg. 56,116, 56,158 (Nov. 10, 1994)
(“if no remedy is imposed, the provider has suffered no injury calling for an appeal”).

It is the imposition or proposed imposition of an enforcement remedy and not the citation
of a deficiency that triggers the right to a hearing under 42 C.F.R. pt. 498. When the
enforcement remedy is eliminated, so is Petitioner’s right to review and my authority to
conduct the review. Columbus Park, DAB No. 2316 at 7; Fountain Lake Health &
Rehab., Inc., DAB No. 1985; Twin Pines Nursing & Rehab. Ctr., DAB CR1601; see
EagleCare, Inc. d/b/a/ Beech Grove Meadows, DAB CR923 (2002); Schowalter Villa,
DAB No. 1688; Arcadia Acres, Inc., DAB No. 1607; see also The Lutheran Home —
Caledonia, DAB No. 1753; Walker Methodist Health Ctr., DAB CR869 (2002);
Charlesgate Nursing Ctr., DAB CR868 (2002); D.C. Assoc. for Retarded Citizens, DAB
CR776 (2001); Alpine Inn Care, Inc., d/b/a Ansley Pavilion, DAB CR728 (2001);
Woodland Care Ctr., DAB CR659 (2000); Fort Tryon Nursing Home, DAB CR425
(1996). In each of these cases, the failure or inability of the petitioner to demonstrate that
the appealed survey findings and deficiency determinations resulted in an enforcement
remedy was fatal to its request for hearing. In each of the cases, the appeal was
dismissed. Appellate panels of the Departmental Appeals Board (Board) and the ALJs
who decided the cases have uniformly concluded that a citation of deficiency that is not
the basis for an enforcement remedy, or that results in the imposition of a remedy that is
later rescinded or reduced to zero, does not trigger the right to a hearing under 42 C.F.R.
pt. 498.

Petitioner raises several arguments, all of which were addressed by the Board in
Columbus Park, DAB No. 2316 at 10. Petitioner argues that it should be granted the
opportunity to challenge the conclusions of the survey as incorrect and against the weight
of the evidence. P. Opp. at 2-3. But, Petitioner’s argument, which goes to the merits of
the alleged regulatory violation, is not subject to my review because, under the
controlling regulation, Petitioner simply has no right to ALJ review of the survey
allegations. Petitioner argues that the citation of a violation that allegedly resulted in
actual harm to a resident has adverse and significant consequences to the facility.
Petitioner argues that such a deficiency citation is easily accessible by the public on the
internet without any indication that the violation is subject to dispute; the alleged
violation negatively impacts Petitioner’s Five-Star Rating and its reputation, which will
likely deter resident admissions and referrals; and the alleged deficiency will likely
negatively impact future surveys and any resulting enforcement remedies and may
jeopardize Petitioner’s license. P. Opp. at 3-4. The adverse consequences foreseen by
Petitioner are speculative. However, even if I accept that the alleged adverse
consequences are possible, the regulations nevertheless limit my authority to reviewing
those cases where an enforcement remedy authorized by the regulations is actually
imposed. None of the adverse consequences foreseen by Petitioner are enforcement
remedies listed in the regulations. Petitioner argues that denying it a hearing results in a

violation of its right to due process and undermines principles of fundamental fairness.

P. Opp. at 4-7. Petitioner cites cases where the courts have recognized that a party is
entitled to a hearing when government action deprives the party of a protected property or
liberty interest. However, it is not within my authority to address Petitioner’s
Constitutional challenges to either the Secretary’s regulations or the Social Security Act.
Finally, Petitioner argues that depriving it of a hearing facilitates and encourages error
and abuse of the survey process. P. Opp. at 7. This argument challenges the policy
underlying the Secretary’s regulations, and is also not within my authority to review.

I conclude, based upon the Secretary’s regulations, that Petitioner has no right to a
hearing in this case and I have no jurisdiction to grant the review requested.

III. Conclusion

For the foregoing reasons, Petitioner’s request for hearing is dismissed.

/s/
Keith W. Sickendick
Administrative Law Judge

